Citation Nr: 0503986	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New Orleans, Louisiana, Regional 
Office (RO).  

Also as originally developed for appeal, the veteran's claims 
included the additional issues of an increased rating for 
lumbar disc disease and an earlier effective date for the 60 
percent evaluation for lumbar disc disease.  However, he 
indicated during a travel board hearing in May 2004 that he 
no longer wished to pursue those issues and they were 
withdrawn.

The veteran has raised the issue of entitlement to service 
connection for neuropathy secondary to his service-connected 
disabilities lumbosacral spine disc disorder.  In a deferred 
rating decision dated in April 2004, it was indicated that 
this issue had been previously denied by an RO decision in 
September 1994.  This issue has bot been developed and is not 
ripe for Board review.  However, the Board notes that 
subsequent to the 1994 RO decision, United States Court of 
Appeals for Veterans Claims held that where a veteran's 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability. (Allen v. Brown, 7 Vet.App. 439 
(1995)).  The RO should review this decision and determine 
its' applicability to this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In May 2004, the veteran appeared at a travel board hearing 
before the undersigned veterans' law judge.  He testified 
that he had been in receipt of Social Security Administration 
(SSA) disability benefits since approximately 2002.  The RO 
should request from SSA, a copy of the decision as well as 
complete copies of the medical records that served as the 
basis for this decision.  Although any SSA decision would not 
be controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).

Also, the veteran has not been advised of the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to his claim for TDIU.  Therefore, he 
should be informed of the VCAA notice and duty to assist 
provisions under 38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159, 
as they pertain to his claim.  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
this decision, the Board cannot rectify this problem.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord him due 
process of law, the Board finds that further development with 
respect to the issue on appeal in this case is warranted.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
TDIU claim.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  
After the veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO must obtain a copy of the SSA 
decision awarding the veteran disability 
benefits and provide copies of the 
medical records relied upon to make the 
decision.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for TDIU 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




